Mr. Justice Scott delivered the opinion of the court: Neither of the appellants secured a certificate of importance in the Appellate Court. The suit was brought under section 25 of chapter 32, Hurd’s Revised Statutes of 1905, to enforce the liability of stockholders in a corporation. The decree, in so far as it requires payment by stockholders, is, in effect, a separate decree as to each of the appellants,—a fact which they have recognized by prosecuting separate appeals. The decree against each is for less than $200. It is true that the circuit court retained jurisdiction of the cause so that it might, if necessary, hereafter render a further decree for the purpose of obtaining from solvent defendants such sums of money as might hereafter be found necessary to satisfy the debts and liabilities of the corporation in the event of the receiver being unable, on account of the insolvency of any of the defendants, to collect all the sums payment of which is required by the present decree. The decree expressly states, however, that the court has made no inquiry with reference to the solvency of any of the defendants, and it does not appear that either of the appellants will ever be called upon to pay any sum additional to that required by the decree appealed from. Each of the appellants contends that no stockholder’s liability should be enforced against him, which amounts to saying that he should pay no part of the sum which he is required to pay by the present decree. Harry Gay and Albert Hess each purchased ten shares of stock from Anderson and each paid him $1000, the par value thereof, in actual cash. Gay and Hess were parties to this suit and the court found that they were not liable as stockholders. Teter and VanReeth insist that the court erred in so finding, for the reason that Anderson had not paid for the stock, and for the further reason that Gay and Hess had notice, or should have had notice, of that fact. If this error was well assigned, the only result would be that the decree of the circuit court should be modified so that each Gay and Hess should be required to pay an amount, in each instance, less than $100 on account of his liability as a stockholder, the effect of which, so far as appellants are concerned, would be merely to reduce the decree against each a few dollars, as the total amount decreed against all of the defendants who were required to pay was approximately $8000. Appellant Jones joins with Teter and VanReeth in the view that Gay should have been held liable, and also urges that the court erred in holding that Hugh Montgomery was not a stockholder. The amount of stock which it is contended Montgomery owned is $2000, and if he was liable at all, the decree against him would have been for a sum equal to the total amount which Teter and VanReeth contended should have been adjudged against Gay and Hess. What has already been said in reference to the contention as to the two parties last mentioned applies with equal force to the alleged error regarding Montgomery’s liability. Of the total liabilities of the corporation as fixed by the decree, $2844.55 was found to be due said Gay and $1745.74 was found to be due said Hess. VanReeth and Teter contend that these amounts were improperly allowed. It is to be observed that neither the corporation, the receiver, nor any other person for the corporation, appeals. The only persons objecting to the allowance of these claims are two stockholders. The action of the court in decreeing the payment of money for the satisfaction of these claims against persons other than these two stockholders cannot be held erroneous where no complaint is made by such other persons. If the point made by VanReeth and Teter in this regard is well taken, the only result would be to reduce somewhat the decrees against these two appellants, and to reduce the claim allowed Hess and the claim allowed Gay less than $1000 each. The decree as against persons not complaining because said amounts were awarded to Gay and Hess would not be affected. As to each of the appellants the questions are, merely, shall he pay the amount decreed against him, which is much less than $1000, shall' he pay a smaller amount, or shall he pay nothing at all. Upon no theory can it be held that $1000 is involved in the case against either appellant. It follows that this court is without jurisdiction. Farwell v. Becker, 129 Ill. 261; Aultman & Taylor Co. v. Weir, 134 id. 137. Each of the appeals will be dismissed. Appeals dismissed.